Title: March 9. 1783 Sunday.
From: Adams, John
To: 


       
        
         
          Mercure de France 1. Feb. 1783, p. 26 Academie Royale de Musique.
           Lorsqu’un homme entre dans la carriere des Arts, n’ayant pour  guide et pour Appui que son Genie; lorsque L’Intrigue et la Charlatanerie, ces deux grandes Ressources des petits talens, lui sont etrangéres, il doit s’attendre á être long tems persecuté, méconnu, arrêté á chaque pas. Mais qu’il ne perde point courage; tous les Obstacles s’applanissent peu-a-peu devant lui; ses Ennemis se lassent ou deviennent odieux et suspects; et le public, éclairé par ces memes productions qu’il n’avoit pas d’abord appreciees, rend enfin Justice à leur Auteur.
          Il est vrai qu’un Artiste qui se presente apres vingt-cinq ans de gloire et de Succès ne devroit pas eprouver les mêmes degouts; son nom fameux dans l’Empire des Arts, paroitroit fait pour en imposer à ses dètracteurs; mais si dans le nouveau pays ou il arrive, son Art est encore ignoré; s’il y règne un faux Savoir, pire que L’lgnorance; si Ton y a la manie des Preferences, des Preferences exclusives, et que Ton ait deja choisi l’Objet de ces Preferences, son nom lui devient inutile ou meme dangereux; et la Reputation qui le précède, en éveillant l’Envie, n’est pour lui qu’un Obstacle de plus.
          On se rappelle aujourd hui, avec une espece de honte, les excès où Ton se porta d’abord contre l’Auteur de Roland. Les quolibets, les plattes Epigrammes, les comparaisons injurieuses, rien ne fut épargné.
         
        
       
       Mr. Picini Piccinni is the Author of Roland.
       In this Country, the Demon of Monarchy haunts all the Scaenes of Life. It appears in every Conversation, at every Table and upon every Theatre. This People can attend to no more than one Person at a Time. They can esteem but one, and to that one their Homage is Adulation and Idolatry.
       I once heard the Baron Van der Capellen de Poll say that the Daemon of Aristocracy appeared every where in that Republick. That he had collected together a Number of Merchants to sign a Requête. They agreed upon the Measure but insisted upon appointing a Committee to sign it. Many of them declared they would not sign it, with a Crowd, avec une foule.
       Thus it is that the human Mind contracts habits of thinking from the Example of the Gouvernment. Accustomed to look up to a few as all in an Aristocracy, they imitate the same practice in private Life, and in common Things. Accustomed in monarchies to look up to one Man in great Affairs, they contract a similar disposition in little ones.
       In the same manner in Democracies We contract an habit of de­ ciding every Thing by a Majority of Votes. We put it to vote whether the Company will sing a Song or tell a Story. In an Aristocracy they ask 2 or 3 of the better Sort. In a Monarchy they ask the Lady or the Gentleman, in whose honour the feast was made.
       I dined with the Comte de Pilo, under the Incognito name of Mr. D’Olavide, heretofore Intendant of Seville who established the Colony of Sierra Morena in Spain, Mr. Boystel Consul General of France in Spain, the Comte de Jaucourt Marechal de Camp, the C. de Lusignem M. de Camp and the C. de Langeron M. de Camp, Commandant a Brest, at C. Sarsefields.
       Ephemerides du Cytoyen par L’Abbe Baudau.
       Memoire sur les Administrations provincials par Mr. Throne.
       Dialogue sur les Bleds par L’Abbe Galliany.
      